Citation Nr: 1757100	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1961 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the July 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  North Little Rock, Arkansas (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In a subsequent rating decision, February 2017, the AOJ granted service connection for posttraumatic stress disorder (PTSD), rosacea, and residual scar status post excision of sebaceous cyst.  As the Veteran was awarded service connection for these disabilities, the issues of entitlement to service connection for PTSD, rosacea, and residual scar are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for bilateral hearing loss, and tinnitus as due to acoustic trauma, diabetes mellitus, type II claimed as due to in-service herbicide exposure, and entitlement to a TDIU. 

At the outset, the Board observes that the Veteran has reported on his April 2012 application for compensation and pension that he was diagnosed with diabetes mellitus, type II in 2009 at the Fayetteville, Arkansas VA Medical Center (VAMC).  The AOJ has only obtained records since 2011.  The missing VA records are within VA's constructive possession, see Bell v. Derwinski, 2 Vet. App. 611 (1992), and must be obtained before the claims can be adjudicated.

Regarding the Veteran's diabetes mellitus, type II claim, the Veteran's representative argues that the AOJ conceded herbicide exposure with the award of service connection for rosacea.  A review of the February 2017 rating decision reflects that the AOJ did not concede herbicide exposure but, rather, awarded service connection on the basis that rosacea first manifested in service.

However, the December 2012 personnel information exchange system (PIES) request associated with the claims file notes that they were unable to provide conclusive proof of in-country service.  The requests concluded that the Veteran's assigned ship (USS Oriskany (CV 34)) was in the official waters of the Republic of Vietnam on numerous occasions from September 1963 to July 1965, which correspond with the Veteran's dates of service.  The AOJ did not develop this claim to determine whether herbicide exposure may be conceded based upon service on the USS Oriskany.  See generally Veteran Benefit Administration (VBA) Manual M21-1, Part IV.ii.1.H.2.  The AOJ should adjudicate the claim according to M21-1 procedures. 

Lastly, the grant of service connection for the aforementioned claims, and assignment of appropriate disability ratings could affect the outcome and eligibility requirements of this claim.  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Clarify with the Veteran when he first began VA treatment, and obtain all available VA clinic records including his reported diagnosis of diabetes mellitus type II by VA in 2009 as well as the audiogram associated with the June 2010 audiology consultation. 

2. The AOJ should attempt to verify whether the Veteran had in-country, blue water, or brown water service while serving aboard the USS Oriskany (CV 34) which was in the official waters of the Republic of Vietnam during the Veteran's period of active service.  See generally M21-1, Part IV.ii.1.H.2.

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
	

